Citation Nr: 1000104	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-04 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for migraine headaches, from the date following 
release from active duty, April 12, 2005 to January 23, 2009.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for migraine headaches, from January 23, 2009, 
forward.


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1995 to April 
2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  Jurisdiction is now with the RO in 
Seattle, Washington.

For reasons which will become clear below, the Board has 
divided the issue in two parts.


FINDINGS OF FACT

1.  The Veteran's migraine headaches were characterized by 
prostrating attacks occurring once every three months until 
January 23, 2009.

2.  From January 23, 2009, forward, the Veteran's migraine 
headaches were characterized by attacks occurring three times 
a month, but not by completely prostrating and prolonged 
attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
disabling for migraine headaches, from the date following 
release from active duty, April 12, 2005 to January 23, 2009 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8100 
(2009).

2.  The criteria for a rating of 30 percent, but no more, for 
migraine headaches from January 23, 2009, forward, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8100 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  The basis 
of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations concerning VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505, 509 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased evaluation claims.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.

Service connection was established for migraine headaches in 
a November 2005 rating decision.  Currently, a 10 percent 
disability evaluation is in place under the criteria found in 
38 C.F.R. § 4.124a, Diagnostic Code 8100.

38 C.F.R. § 4.124a, Diagnostic Code 8100 provides for a 50 
percent rating for migraine with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  Important for this case, a 30 
percent rating is provided for migraine with characteristic 
prostrating attacks occurring on an average once a month over 
last several months.  Id.  A 10 percent rating is provided 
for migraine with characteristic prostrating attacks 
averaging one in 2 months over last several months.

The rating criteria do not define "prostrating;" nor has 
the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) 
(in which the Court quotes Diagnostic Code 8100 verbatim but 
does not specifically address the matter of what is a 
prostrating attack.).  By way of reference, the Board notes 
that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN 
ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, 
"prostration" is defined as "utter physical exhaustion or 
helplessness."  A very similar definition is found in 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 
1994), in which "prostration" is defined as "extreme 
exhaustion or powerlessness."

The Veteran was afforded a VA examination in September 2005.  
She reported a significant headache about every three months 
that had been severe and prostrating and would last for up to 
two full days.  She must rest in a cool, dark, and quiet room 
during the attacks.  During a headache, she had visual 
disturbance and significant nausea with vomiting.  The 
Veteran lost about eight days per year from work secondary to 
severe migraine headaches.  

Based on the frequency of the prostrating attacks, as 
reported by the Veteran, the RO assigned a 10 percent 
disability rating for her migraine headaches.  The Board 
agrees with the RO's assessment of the severity of the 
Veteran's service-connected migraines as her symptoms more 
closely approximate the criteria for a 10 percent disability 
rating, from the date following release from active service.

VA outpatient treatment reports since the VA examination in 
September 2005 reflect that the Veteran continued to suffer 
from migraine headaches but they were silent as to the 
frequency of the attacks.

In January 2009, the Veteran underwent a VA examination for 
her migraine headaches.  The examination report indicated 
that the Veteran had headaches that occurred very intensely 
and required medication.  The Veteran reported that the 
migraines occurred an average of three times per month 
lasting two days.  When experiencing a migraine attack, the 
Veteran had to stay in bed and was unable to do anything.  
Her symptoms included headache, blurring vision, and 
vomiting.  The Veteran reported that she "is unable to do 
anything and has to just stay in bed."  The medications she 
uses to treat the symptoms of her migraine headaches are 
Excedrin, Midrin, Zomig, Imitrex, Tylenol, and Ibuprofen.  
The functional impairments caused by the migraines are her 
inability to cook, clear, or do day-to-day activities.

Based on the above, the Board finds that the Veteran has 
prostrating attacks of migraine headaches an average of three 
times per month with nausea, blurred vision, and vomiting 
that affect her ability to work.  Therefore, in light of the 
above, the Board finds that the frequency of the Veteran's 
migraine headaches more nearly approximates the criteria for 
a 30 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code 
8100.  See 38 C.F.R. § 4.7.  However, the record does not 
indicate that these migraine headaches were characterized by 
very frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  While these 
attacks are frequent, the evidence does not indicate that 
they are prolonged or productive of severe economic 
inadaptability.  The Board finds that at no time during the 
pendency of this claim for an increased rating have the 
Veteran's migraine headaches warranted an evaluation in 
excess of 30 percent.  Fenderson, supra.  

Likewise, an  extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1), is  not warranted in this case as the record 
does not reflect any periods of hospitalization for migraine 
headaches, nor does it reflect interference with employment 
to a degree greater than that contemplated by the regular 
schedular standards.  Thus, the evidence of record does not 
reflect any factor which takes the Veteran outside of the 
norm, or which presents an exceptional case where the 
currently assigned 30 percent rating is found to be 
inadequate.  See Moyer, 2 Vet. App. 289, 293; see also Van 
Hoose, 4 Vet. App. 361, 363.  Accordingly, the Board 
determines that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not meet.  See Smallwood, 10 Vet. App. 93, 98; Bagwell, 9 
Vet. App. 337, 339; Shipwash, 8 Vet. App. 218, 227.

For these reasons, the Board determines that preponderance of 
the evidence is in favor of the assignment of an evaluation 
of 10 percent disabling, from the date following release from 
active duty, April 12, 2005 to January 23, 2009.  An 
evaluation of 30 percent, but no more, for migraine headaches 
is warranted, from January 23, 2009, forward.  Accordingly, 
the appeal is granted to that extent.

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in August 2005.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

In this case, the Board is granting, in part, the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.

The Board is aware of the Court's clarification as to the 
requirements 38 U.S.C.A.  § 5103(a) notice for increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In Vazquez-Flores, the Court stated that for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The Court further stated that if the Diagnostic Code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation- e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, 22 Vet. App. at 
43-44.

Here, the Veteran is challenging the initial evaluation 
assigned for migraine headaches.  There has been no 
"increased rating claim."  Rather, there has been only one 
claim as to the Veteran's migraine headaches, the original 
claim in which the Veteran sought to establish service 
connection and receive compensation for this disability.  See 
Fenderson v. West, 12 Vet. App. 119, 125 (1999) (explaining 
that a disagreement with an initial rating assigned for a 
disability following a claim for service connection is part 
of the original claim and technically not a claim for an 
increased rating).

VCAA notice is triggered by receipt of the claim, or 
application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson 
v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007), the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) stated:

[S]ection 5103(a) requires only that the 
VA give a claimant notice at the outset 
of the claims process of the information 
and evidence necessary to substantiate 
the claim, before the initial RO decision 
and in sufficient time to enable the 
claimant to submit relevant evidence.  
This notice may be generic in the sense 
that it need not identify evidence 
specific to the individual claimant's 
case (though it necessarily must be 
tailored to the specific nature of the 
veteran's claim).

From this statement, it follows that the notice requirements 
triggered by VA's receipt of a claim to establish service 
connection, such as in the instant case, differs in content 
from notice in response to a claim seeking a higher 
evaluation for a disability for which service connection has 
already been established.  In Wilson, the Federal Circuit 
specifically rejected the argument that section 5103(a) 
notice requirements were altered by the filing of a notice of 
disagreement.  Id. at 1058-1059.

Because the claim that gave rise to this appeal was a claim 
to establish service connection, and not a claim for an 
increased rating, the notice requirements explained by the 
Court in Vazquez-Flores do not apply.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced her in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.

ORDER

Entitlement to an evaluation in excess of 10 percent 
disabling for migraine headaches, from the date following 
release from active duty, April 12, 2005 to January 23, 2009, 
is denied.

Entitlement to an evaluation of 30 percent for migraine 
headaches from January 23, 2009, forward, is granted, subject 
to the applicable laws and regulations concerning the payment 
of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


